        Case 2:21-cv-01060-JCM-DJA Document 16 Filed 08/19/21 Page 1 of 2


 1    DENNIS L. KENNEDY
      Nevada Bar No. 1462
 2    ANDREA M. CHAMPION
      Nevada Bar No. 13461
 3    BAILEYKENNEDY
      8984 Spanish Ridge Avenue
 4    Las Vegas, Nevada 89148-1302
      Telephone: 702.562.8820
 5    Facsimile: 702.562.8821
      DKennedy@BaileyKennedy.com
 6    AChampion@BaileyKennedy.com
      Counsel for Defendant Phillip V. Ruthen
 7

 8                                 UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
 9

10   GEORGIOU FAMILY TRUST, a Nevada trust;
     BRYON GEORGIOU, as an individual and as
11   trustee of the Georgiou Family Trust;                    Case No. 2:21-cv-01060-JCM-DJA
     BENJAMIN HILL REALTY, LLC, a Nevada
12   limited liability company,

13                                     Plaintiffs,
                                                              STIPULATION AND ORDER TO
14                   vs.                                      EXTEND TIME TO FOR DEFENDANT
                                                              PHILLIP V. RUTHEN TO RESPOND
15   PHILLIP V. RUTHEN, an individual; SHAW                   TO PLAINTIFFS’ COMPLAINT AND
     INDUSTRIES INC., a corporation; L. LAKE                  JURY DEMAND
16   JORDAN, an individual; SUNCREST STONE
     PRODUCTS, LLC, a business entity; JEFFREY                           (First Request)
17   W. STEVENS, an individual,

18                                     Defendants.

19

20          Pursuant to LR 6-2 and LR 7-1, Plaintiffs GEORGIOU FAMILY TRUST, BRYON

21   GEORGIOU, and BENJAMIN HILL REALTY, LLC (collectively “Plaintiffs”), and Defendant

22   PHILLIP V. RUTHEN (“Mr. Ruthen”), by and through their respective attorneys of record,

23   stipulate and agree as follows:

24          1.      On June 4, 2021, Plaintiffs filed their Complaint and Demand for Jury Trial [ECF

25   No. #1];

26          2.      Mr. Ruthen presently has until August 23, 2021 to respond to the Complaint;

27          3.      Due to Mr. Ruthen’s recent retention of counsel, Mr. Ruthen shall now have until

28   September 17, 2021 to respond to the Complaint;

                                                     Page 1 of 2
        Case 2:21-cv-01060-JCM-DJA Document 16 Filed 08/19/21 Page 2 of 2


 1          4.      While Mr. Ruthen disputes that he has an obligation to pay for the fees and costs for
 2   process of service upon him, he has agreed to pay Plaintiffs $160.00 for the fees and costs incurred
 3   by Plaintiff in serving him. Plaintiff agrees that Mr. Ruthen has satisfied his obligations under
 4   FRCP 4(d)(2) and that they shall not seek any additional expenses, including attorney’s fees,
 5   related to service upon him.
 6          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 7    DATED this 18th day of August, 2021.                DATED this 18th day of August, 2021.
 8    MURCHISON & CUMMING LLP                             BAILEYKENNEDY
 9    By:    /s/ Pamela C. Chalk                          By:    /s/ Andrea M. Champion
             PAMELA C. CHALK                                     DENNIS L. KENNEDY
10           750 B Street, Suite 2550                            ANDREA M. CHAMPION
             San Diego, CA 92101-8114                            8984 Spanish Ridge Avenue
11                                                               Las Vegas, NV 89148
             R. SCOTT RASMUSSEN
12           350 S. Rampart Blvd., Suite 320              Attorneys for Defendant Phillip V. Ruthen
             Las Vegas, NV 89145
13
      Attorneys for Plaintiffs
14

15          IT IS SO ORDERED.
16
                                                   UNITED
                                                   DANIEL STATES DISTRICT JUDGE
                                                          J. ALBREGTS
17
                                                   UNITED STATES MAGISTRATE JUDGE
18                                                 DATED:
                                                   DATED: August 19, 2021
19

20

21

22

23

24

25

26

27

28

                                                   Page 2 of 2
